Citation Nr: 0214185	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-21 513 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1955 to 
May 1975.  

This appeal is before the Board of Veterans' Appeals (Board) 
from November 1999 and January 2000 rating decisions from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to service 
connection for a left eye injury.  


FINDING OF FACT

The medical evidence does not include a competent nexus 
opinion relating current residuals of a left eye injury to 
active service.  


CONCLUSION OF LAW

Residuals of a left eye injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The November 1999 and January 2000 rating decisions denied 
entitlement to service connection for a left eye injury, and 
the veteran perfected a timely appeal.  In February 2001, the 
veteran testified that he was a sheet metal worker in 
service.  He contends that he incurred a left eye injury in 
service when a piece of metal flew into his left eye.  He 
believes that a service-connected left eye injury caused his 
left eye visual acuity to worsen at a much faster rate than 
in the right eye.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim according to The Veterans Claims 
Assistance Act of 2000.  The Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  The RO obtained the available service medical 
records and medical records from the identified health care 
providers.  The veteran received a VA examination, filed 
several lay statements with the RO, and provided sworn 
testimony at a regional office hearing in February 2001.  The 
RO's October 1999, November 1999, March 2001, July 2001, and 
March 2002 letters to the veteran, the November 1999 and 
January 2000 rating decisions, and the August 2000 and July 
2001 statements of the case informed the veteran of the 
applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that the VA would obtain the available records in 
the custody of a federal department or agency, including 
service department records, service medical records, and VA 
medical records, and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity, and it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  Since 
the veteran was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and the 
VA also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist and inform the veteran.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

For the veteran to establish service connection for residuals 
of a left eye injury, the evidence must demonstrate that a 
left eye disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 
1153; 38 C.F.R. §§ 3.303, 3.306.  

The veteran has shown that he has at least some kind of 
current left eye disability.  A valid claim requires proof of 
a present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  At the April 2001 VA examination, diagnoses 
included keratoconus, corneal hydrops resulting from 
complication of keratoconus, and pellucid marginal 
degeneration.  The refractive error documented in April 2001 
is not a disease or injury for which VA compensation benefits 
can be granted.  See 38 C.F.R. § 3.303(c).  

Because diminished left eye visual acuity followed an in-
service incident in May 1968, the veteran will receive the 
benefit of the doubt as to whether service medical records 
show in-service treatment of the left eye.  In October 1955, 
the veteran reported unspecified eye trouble during 
headaches.  In March 1955 and April 1958, the eye and 
ophthalmoscopic examination was normal, and left eye visual 
acuity was 20/20.  The veteran denied a history of eye 
trouble in March 1955.  In November 1959, the eye and 
ophthalmoscopic examination was normal, and left eye visual 
acuity was 20/30, correctable to 20/20.  In November 1960, a 
piece of metal flew into the veteran's right eye while he was 
working with sheet metal.  After removal of the metal, a 
patch was put over the veteran's right eye, and he returned 
to duty.  Service medical records show no follow-up treatment 
of the right eye.  The February 1964 eye and ophthalmoscopic 
examination was normal, with normal field of vision, and left 
eye visual acuity was 20/40, correctable to 20/20.  

It was in May 1968 that an ambiguous incident took place.  
Copious irrigation was used to flush a foreign object from 
under an eyelid, but the examiner failed to identify the 
foreign object and to state which eye was involved.  There 
were no follow-up treatments of either eye.  In December 
1969, the eye and ophthalmoscopic examination was normal, 
with normal field of vision, and left eye visual acuity had 
diminished to 20/100, correctable to 20/20.  In October 1974, 
the veteran reported blurry vision during migraine headaches.  
At the last in-service examination in March 1975, the eye and 
ophthalmoscopic examination was normal, with full field of 
vision, and left eye visual acuity had diminished to 20/200, 
correctable to 20/70.  Given the ambiguous incident in May 
1968 and resolving all reasonable doubt in the veteran's 
favor, the veteran will be deemed to have received in-service 
treatment of his left eye.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2002).  

Regardless, service connection is not in order because the 
medical evidence includes no competent nexus opinion relating 
current keratoconus, its resulting corneal hydrops, or 
pellucid marginal degeneration to active service.  While the 
etiology of the current keratoconus and pellucid marginal 
degeneration remains unknown, the April 2001 VA examiner 
stated that in-service injury of the left eye, as described 
by the veteran, could not have caused current keratoconus or 
pellucid marginal degeneration.  After conferring with a VA 
corneal specialist, the VA examiner also stated that the 
veteran's refractive error corneal dystrophies and 
degeneration were in no way caused or aggravated by service 
or any eye injury that could possibly have occurred in 
service.  The veteran and his representative are lay persons 
who are not competent to state a medical opinion relating 
current keratoconus or pellucid marginal degeneration to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Without a competent nexus opinion, the claim of entitlement 
to service connection must be denied.  A preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  



ORDER

Entitlement to service connection for residuals of a left eye 
injury is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

